Citation Nr: 9913730	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a special monthly pension for housebound or 
aid and attendance benefits.

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his March 1997 substantive appeal, the veteran claims 
total disability for pension based on unemployability and 
age.  The Board notes that nonservice-connected pension 
benefits were already granted in an October 1996 rating 
decision.  Accordingly, the only matter which has been 
developed for appeal is the issue cited on the title page of 
this decision.

In August 1997, the case was remanded by the Board for a 
personal hearing before a Member of the Board at the local 
RO, pursuant to the veteran's request as noted in his March 
1997 substantive appeal.  Said hearing was scheduled for 
March 24, 1999 and the veteran was advised of the dated in a 
February 11, 1999 letter from the RO.  The veteran failed to 
report for the Travel Board hearing without explanation or 
excuse.  The Board notes that previously the veteran failed 
to report for an April 1997 hearing before the RO.  
Therefore, this case is properly before the Board for 
adjudication.  See 38 C.F.R. § 20.704 (1998).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained 
insofar as possible.

2. The veteran has been granted non-service connected pension 
benefits..

3. The veteran is able to care for himself and to engage in 
the activities of daily living.  He is not blind, nearly 
blind or confined to a nursing home.  

4. The veteran is not bedridden or substantially confined to 
his house.


CONCLUSIONS OF LAW

1. The need for a special monthly pension based on regular 
aid and attendance has not been established.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1998).

2. The need for a special monthly pension based on housebound 
status has not been established.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. § 3.351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a plausible claim.  Thus, the 
VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The Board is satisfied that all relevant 
facts have been properly developed to the extent possible.  
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to his claim is not a one-way street, 
meaning that he cannot sit passively by when requested to 
submit evidence or report for examination.  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). In this regard, the 
Board notes that the veteran showed up for a VA examination 
in September 1996, but refused to cooperate and left the 
examination room.  The veteran was given an opportunity to 
participate in a VA examination which he was apprised of and, 
in fact, attended.  He was subsequently scheduled for a RO 
hearing in April 1997 and a Board hearing in March 1999; he 
failed to report for either hearing.  The Board finds that a 
Remand to attempt another examination or aid the veteran in 
gathering additional evidence would be fruitless.  Therefore, 
the Board will decide the claim based on the evidence of 
record.

Applicable Laws and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a) 
(West 1991).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension 
(SMP), when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60%, or (2) 
is permanently housebound (38 U.S.C. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d) (1998).)

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (1998).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352 (1998).

"Bedridden" is a proper basis for the determination of 
entitlement to aid and attendance.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Pertinent Facts

The veteran was granted non-service connected pension 
benefits in October 1996.  The grant of benefits was based 
upon a finding that the veteran had a combined non-service 
connected disability rating of 70 percent and was unable to 
secure and follow a substantially gainful occupation due to 
disability.

The veteran is rated 60 percent disabled for pension purposes 
for HIV-related illness with depression; 10 percent disabled 
for basal cell carcinoma, status/post excision and 
reconstruction of the right lower eyelid; 10 percent for 
cellulitis of the feet, bilaterally; and zero percent for 
umbilical hernia, rectal abscess and hepatitis, respectively.  
His combined nonservice-connected disability rating is 70 
percent.

Of records are outpatient treatment records from the VA 
Medical Center (MC) in San Diego, California dated from April 
1996 through September 1996.  A mental status examination was 
conducted in May 1996.  At that time, the veteran was 
planning a trip from San Diego to Los Angeles to attend the 
memorial service of his significant other.  He was residing 
in a residential AIDS shelter.  He reported that his last job 
was that of charter bus driver in 1991; however, he indicated 
that he was no longer able to get a license to drive because 
of his HIV disability.  The veteran's appearance was 
disheveled.  He was diagnosed with severe depression.  A June 
1996 treatment record reflects that the veteran did attend 
the memorial service in Los Angeles.

A letter from VA nurse practitioner, G. N. P., dated in 
September 1996 indicated that the veteran was diagnosed with 
AIDS and that his condition was complicated by recurrent 
facial and thoracic basal cell carcinoma.  He also indicated 
that the veteran was undergoing treatment for major 
depression.  The medical care provider related that the 
veteran was living at a residential AIDS home.  

A VA physical examination was afforded the veteran in 
September 1996.  The examiner noted that the veteran's 
disabilities included depression, recurrent malignant 
melanoma of the face and thorax and human immunodeficiency 
virus.  There was no history of opportunistic infection or 
AIDS specific malignancy.  The veteran reported that he last 
worked in 1991 as a bus driver and has been unemployed since 
that time.  After reporting for the scheduled examination, 
the veteran elected to terminate the examination.  He further 
refused to appear for a scheduled VA mental disorders 
examination.

An outpatient treatment record dated in September 1996 
reflects that the veteran recently moved into a studio 
apartment and was tolerating antiretroviral treatment well.  

Analysis

Initially, it is noted that the medical evidence of record 
does not demonstrate that the veteran is blind or nearly 
blind; or is a patient in a nursing home because of mental or 
physical incapacity.  

It is also noted from the May 1996 mental status examination 
that the veteran was not bedridden or housebound as he was 
planning on making a trip from San Diego to Los Angeles.  A 
record dated in June 1996 reflects that he, indeed, made the 
trip. There is no evidence that the veteran is helpless or 
bedridden.  On the contrary, the evidence establishes that he 
is ambulatory and was able to travel from San Diego to Los 
Angeles and to leave the September 1996 VA examination 
without assistance. At the September 1996 examination, it was 
noted that the veteran appeared disheveled, but there is no 
evidence that he is unable to care for himself.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  A special monthly pension based 
on the need for aid and attendance is therefore denied.

A veteran is considered to be housebound if in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1502 (c) (West 1991); 38 C.F.R. § 3.351(d) (1998).  
The veteran does not qualify for special monthly pension 
under this section because he does not have a single 
permanent disability rated at 100 percent.  Review of the 
ratings schedule reveals that a 100 percent disability rating 
is possible for the veteran's disabilities, however, the 
veteran terminated the September 1996 VA examination which 
may have resulted in an increased disability rating.  The 
evidence demonstrates that the veteran is able to drive 
himself, and travels away from his home often to attend 
regular medical appointments, and was living in a studio 
apartment.  He clearly does not appear to be confined to his 
house or to the immediate premises.  After having carefully 
reviewed the evidence, the Board finds the preponderance of 
the evidence against the veteran's claim.  A special monthly 
pension based on housebound status is therefore denied.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is denied.

Entitlement to special monthly pension due to being 
housebound is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

